Name: Decision of the EEA Joint Committee No 39/1999 of 26 March 1999 amending Annex XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  organisation of work and working conditions;  technology and technical regulations;  maritime and inland waterway transport;  transport policy
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(12)Decision of the EEA Joint Committee No 39/1999 of 26 March 1999 amending Annex XIII (transport) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0045 - 0045Decision of the EEA Joint CommitteeNo 39/1999of 26 March 1999amending Annex XIII (transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 15/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Council Directive 98/25/EC of 27 April 1998 amending Directive 95/21/EC concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 56b (Council Directive 95/21/EC) in Annex XIII to the Agreement:"- 398 L 0025: Council Directive 98/25/EC of 27 April 1998 (OJ L 133, 7.5.1998, p. 19)".Article 2The texts of Directive 98/25/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 35, 10.2.2000, p. 45.(2) OJ L 133, 7.5.1998, p. 19.